87 F.3d 1319
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Norman HUBBS, Plaintiff-Appellant,v.George SMITH, Warden;  Dr. White, CMO;  J. Hill, SMTA;  MTAAkin;  MTA Yarlbourgh, Defendants-Appellees.
No. 96-15048.
United States Court of Appeals, Ninth Circuit.
Submitted June 11, 1996.*Decided June 18, 1996.

Before:  CANBY, NOONAN, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
California state prisoner Norman Hubbs appeals pro se the district court's summary judgment in favor of prison officials in Hubbs's 42 U.S.C. § 1983 action, alleging he was denied medication and access to physicians, and was assigned to aggravating prison work activities which constituted deliberate indifference to his serious medical needs in violation of the Eighth Amendment.   For the reasons stated in the Magistrate's Findings Report and Recommendation filed October 12, 1994, we affirm the district court's summary judgment in favor of prison officials.1


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because this case presents no exceptional circumstances, the district court did not abuse its discretion by denying Hugg's motion for appointment of counsel.  See Wood v. Housewright, 900 F.2d 1332, 1335 (9th Cir.1990).   Hugg's remaining claim that the district court erred in considering unrelated criminal information is without merit, because the district court in the adopted magistrate's report expressly struck those documents from the record as irrelevant.   Because of our disposition of this appeal, we do not consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996), to this appeal